 


113 HR 3866 IH: To prohibit an increase in the number of flag and general officers.
U.S. House of Representatives
2014-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 2d Session 
H. R. 3866 
IN THE HOUSE OF REPRESENTATIVES 
 
January 14, 2014 
Mr. Grayson introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To prohibit an increase in the number of flag and general officers. 
 
 
1.No increase in flag or general officersNo funds appropriated for fiscal year 2014 may be used for flag or general officers for each military department that are in excess to the number of such officers serving in such military department as of the date of enactment of this Act.  
 
